Citation Nr: 9924972	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  94-17 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a back disability, 
including as secondary to a service-connected right tibia 
disability.

2.  Entitlement to an increased rating for the residuals of 
excision of an osteoid osteoma from the right tibia, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Associate Counsel


INTRODUCTION

The veteran had active service from January 1960 to October 
1980.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision.  The 
veteran and his spouse appeared at a personal hearing before 
a Hearing Officer at the RO in May 1994.

In November 1996, the Board remanded these issues for the 
development of additional evidence, and for RO consideration 
as to whether service connection should be granted for the 
veteran's back disorder as aggravated by his service 
connected osteoid osteoma excision residuals, in accordance 
with the case of Allen v. Brown, 7 Vet.App. 439 (1995).  The 
requested development having been completed, to the extent 
possible, the case is now ready for appellate review.


FINDINGS OF FACT

1.  Sufficient evidence to render an equitable disposition of 
this appeal has been obtained by the RO.

2.  No medical evidence has been presented to show that the 
veteran's current episodic low back pain is causally related 
to the acute and transitory mild lumbar strains he 
experienced during his active military service.

3.  No medical evidence has been presented to show that the 
service-connected residuals of the excision of an osteoid 
osteoma from the right tibia have caused any aggravation of 
the veteran's back disorder.

4.  The residuals of the excision of an osteoid osteoma are 
manifested by complaints of occasional swelling and pain 
around the area of the incision which abate with rest and 
elevation.  X-rays show an essentially normal proximal right 
tibia without any alignment or bony abnormalities. 


CONCLUSIONS OF LAW

1.  A well-grounded claim for service connection for a back 
disorder, including as secondary to a right tibia disability, 
has not been submitted.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. §§  3.303, 3.310 (1998).

2.  The criteria for a disability rating greater than 10 
percent for the residuals of excision of an osteoid osteoma 
have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.20, 4.71a, and Diagnostic Code 
5299-5262 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable Statutes and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The 
United States Court of Veterans Appeals has determined "that 
establishing service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and [service]."  
(emphasis added) Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

When aggravation of a veteran's non-service connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet.App. 439 (1995); See 
38 C.F.R. § 3.310.

Under 38 U.S.C.A. § 5107(a), a veteran has an initial burden 
to produce evidence that a claim is well-grounded or 
plausible.  See Grottveit v. Brown, 5 Vet. App. 91, 92 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  
Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under section 5107(a).  See Cartright v. Derwinski, 2 
Vet. App. 24 (1991).  However, where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that a claim is "plausible" 
or "possible" is required.  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  A claimant would not meet this burden 
imposed by section 5107(a) merely by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions. See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under section 5107(a); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well-grounded.  
Tirpak.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155;  38 C.F.R. Part 4, 
Schedule for Rating Disabilities (rating schedule).  When a 
condition not listed in the rating schedule is encountered, 
it is permissible to rate such a disability under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  

When functional loss is alleged to be due to pain on motion, 
the provisions of 38 C.F.R. §§ 4.40, and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-208 
(1995);  38 C.F.R. §§ 4.40, 4.45 (1998).  While the 
provisions of 38 C.F.R. § 4.40 do not require separate 
ratings based on pain, the Board is obligated to give reasons 
and bases pertaining to that regulation.  Spurgeon v. Brown, 
10 Vet. App. 194, 196 (1997).  Within this context, a finding 
of functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Where entitlement to compensation and a disability rating 
have already been established and an increase in the current 
disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet.App. 55 (1994), but see Fenderson v. West, No. 
96-947 (U.S. Vet. App. Jan. 20, 1999). 

II.  Factual Background

The veteran's service medical records show that in October 
1973 an osteoid osteoma was diagnosed.  The sclerotic defect 
was resected from the right tibia in November 1973.  In 
January 1975, the veteran presented with complaints of low 
back pain after a fall.  He reported having back pain when 
sitting or driving for long periods of time, and stated that 
he slept on a board.  He gave a history of one prior episode 
of back pain.  The impression was a sprained back.  The 
following day, the veteran again complained of back pain.  It 
was noted that there was some flattening of the lumbar curve, 
tenderness at L5-S1, normal range of motion and reflexes, and 
good muscle strength.  The assessment was lumbago.  In July 
1976, the veteran presented with complaints of a one-day 
history of back pain following moving some heavy furniture.  
It was noted that there was muscle strain of the latissimus 
dorsi.  X-ray studies performed in April 1979 showed possible 
sacralization of the L5 vertebra.  On the history portion of 
his retirement examination, the veteran checked the block 
indicating that he had no recurrent back pain.  The examiner 
noted that there had been no back injuries.  No findings were 
made of any back problems.

The veteran received treatment during the period from June to 
August 1993 at the Ehrling Bergquist Hospital at Offutt Air 
Force Base.  In August 1993, he presented with sharp stabbing 
pains in his posterior right flank.  The diagnosis was 
neuropathic pain right posterior flank.  

In September 1993, the veteran filed a claim for service 
connection for the residuals of excision of an osteoid 
osteoma from the right tibia, and a back disorder, inter 
alia.  In support of his claim, he submitted a statement from 
a friend indicating that he had pain in his right leg from 
the osteoid osteoma excision.

The report of the veteran's treatment at the Offutt Air Force 
Base hospital in September 1993 noted a well-healed incision 
in the right tibia, with minimal tenderness to palpation, and 
a palpably thickened cortical bone.  A bone scan performed in 
October 1993 showed a possible recurrence of the right tibia 
osteoid osteoma.  In November 1993, it was noted that there 
was a questionable abnormality in the proximal third of the 
right tibia.  

The report of the veteran's October 1993 VA examination noted 
that he complained of a dull toothache type pain in his right 
leg at the site of the osteoma excision, as well as a nine 
month history of low back pain located to the left of the 
midline at the lumbosacral junction.  He reported having had 
multiple episodes of similar back pain in the past, which 
usually resolved within one or two weeks of onset after self-
administration of over-the-counter analgesic medication.  He 
denied any symptoms of nerve compression, radiation, weakness 
in the legs, or dysesthesia.  He stated that the pain did not 
awaken him at night.  It was noted that he had a well-healed 
six-centimeter long medial scar at the proximal right tibial 
metaphyseal flare.  No tenderness, redness, drainage, or 
sinus tract formation was noted.  Percussion of the proximal 
tibia produced some achy sensations.  Sensory examination was 
normal.  Motor strength was good.  The right knee was found 
to have range of motion from 135 degrees of flexion to 2 
degrees of extension.  The ligaments were stable, and there 
was no palpable effusion, or skin irregularity.  X-ray 
studies of the right tibia revealed cortical hypertrophy of 
the proximal one-third, with no evidence of focal sclerosis, 
which would be consistent with osteoid osteoma.  It was noted 
that a computed tomography scan performed at the Offutt Air 
Force Base hospital was negative for osteoid osteoma.  On 
examination of the spine, it was noted that the pelvis was 
level and the spine straight.  Muscle strength was 5+ in both 
lower extremities, and the tandem gait was normal.  
Tenderness was noted on the left side of the lumbosacral 
joint without radiation.  There was no sciatic notch 
tenderness.  The lumbar spine could flex to 95 degrees, 
extend to 30 degrees, rotate bilaterally to 20 degrees.  The 
spine could side bend to the left to 10 degrees with 
exacerbation of the lumbosacral symptoms.  No evidence of 
muscle atrophy was observed.  X-ray studies of the 
lumbosacral spine revealed very early degenerative changes of 
the lumbosacral intervertebral disc space with posterior 
narrowing and sclerosis of the first sacral vertebral body.  
There was some evidence of early osteophyte formation in the 
lumbosacral facets as well as in the L4-L5 articulation.  
There was no evidence of fracture, coronal or sagittal mal-
alignment, or spondylolisthesis.  The diagnosis was history 
of osteoma surgical resection in 1973, with no evidence of 
recurrent osteoid osteoma, and early degenerative changes of 
the lumbosacral spine - likely age related.

The veteran's spouse submitted a statement in November 1993 
in which she reported that the veteran's right leg was very 
painful and sometimes went out from under him without 
warning.

By rating decision in January 1994, the RO granted service 
connection for the residuals of excision of an osteoid 
osteoma from the right tibia, and assigned a zero percent 
disability rating, effective from September 10, 1993, the 
date of the veteran's claim, by analogy to Diagnostic Code 
5262.  38 C.F.R. § 4.71a, and Diagnostic Code 5299-5262.  The 
RO denied service connection for the veteran's back disorder.  
The veteran filed a notice of disagreement and appealed from 
that decision.

In May 1994, the veteran and his spouse appeared at a 
personal hearing before a Hearing Officer at the RO.  The 
veteran testified that he injured his back in the early 
1960's when a gangway came loose and pinned him down, causing 
severe pain in his back which was treated with aspirin.  He 
reported that in a short period of time he could move around 
without too many problems, and went on about his business.  
He testified that in 1975 he slipped and fell, landing on the 
tip of his tailbone.  He stated that he did report his back 
pain during his physical examinations in service.  He further 
stated that sometimes he was awakened by pain in his back.  
The veteran's spouse testified that his back has bothered him 
since at least 1975, when she first met him.  She further 
testified that his back pain limited the activities he could 
do around the house, such as yard work or moving furniture, 
and that his back pain would wake him up at night.  She 
reported that his backaches had gotten progressively worse 
since his separation from service.  The veteran testified 
that when his right leg hurt due to his osteoma excision 
residuals, he walked with more weight on the left leg, 
causing pain in his back.

In September 1994, the RO increased the disability rating for 
the residuals of excision of the osteoid osteoma to 10 
percent, effective from September 10, 1993, the date of the 
veteran's claim.  In the veteran's representative's 
statement, (VA Form 646) filed in June 1996, the 
representative indicated that the veteran was satisfied with 
the 10 percent evaluation.  However, the veteran himself did 
not indicate in writing that he wished to withdraw the 
increased rating issue from his appeal.  

The report of VA outpatient treatment received by the veteran 
in October 1997 noted that he presented with complaints of 
low back pain.  There was no radiation of pain, and no 
reported trauma.  The diagnosis was low back pain.

The report of the veteran's June 1998 VA examination noted 
that the veteran complained of occasional swelling around the 
area of the osteoma excision incision, which flared up every 
three or four months and which would abate with rest and 
elevation.  Further, the veteran complained of episodic low 
back pain about every six to eight months since the early 
1960's, which often required two to three days of rest for 
resolution.  He reported that he was not currently 
experiencing back pain or pain in his right tibia.  The 
examiner noted that the right knee had a range of motion from 
0 to 135 degrees, and a well-healed scar in the medial aspect 
of the proximal tibia.  No soft tissue swelling, erythema, 
varus/valgus instability, or crepitation were noted.  The 
back was found to flex to 90 degrees, extend to 20 degrees, 
flex bilaterally to 35 degrees, and rotate bilaterally to 35 
degrees.  There was full motor strength in the muscles 
bilaterally.  X-ray studies of the proximal right tibia were 
essentially normal with no alignment or bony abnormalities.  
X-ray studies of the right fibula showed that the osseous 
structures were well formed, and the articular surface was 
smooth.  There was no evidence of acute fracture, or 
dislocation.  The impression was that the right tibia and 
fibula appeared to be intact.  X-ray studies of the 
lumbosacral spine showed mild L4-L5 degeneration with slight 
narrowing of the intervertebral space, and some mild L3-4 
foraminal stenosis.  Osteophytes were present on some of the 
lumbar vertebral bodies.  The pedicles and spinous processes 
were intact.  The spine was otherwise normal with well-
maintained disc spaces.  The impression was minimal 
osteoarthritis changes of the lumbar spine.  The diagnosis 
was episodic lumbar pain without radiculopathy, and post-
operative changes status-post excision of osteoid osteoma of 
the right tibia.  In an addendum to the examination report, 
the examiner stated that the veteran's in-service episodes of 
lumbar strains were mild, with no neurologic deficits, and 
responded well to conservative treatment.  The examiner 
opined that the residuals of the excision of the osteoid 
osteoma from the veteran's right tibia did not contribute to 
his episodic lumbar spine pain.

III.  Back Disorder

The veteran asserts that his back disorder had its onset 
during his active service, and that it has been aggravated by 
an antalgic gait caused by his service-connected residuals of 
the excision of an osteoid osteoma from the right tibia.

Upon consideration of all the evidence of record, the Board 
finds that the veteran has not carried his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that he has presented a well-
grounded claim for either direct or secondary service 
connection for a back disability.  

The evidence supporting the veteran's assertions that his 
back disorder is causally related to his active service, or 
was aggravated by his service-connected osteoid osteoma 
excision residuals, consists of unsubstantiated contentions 
from the veteran and his spouse.  While they are certainly 
capable of providing evidence of symptomatology, as 
laypersons they are not considered legally capable of opining 
on matters requiring medical knowledge, such as the degree of 
disability produced by the symptoms or the condition causing 
the symptoms.  See Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Espiritu, 2 Vet. App. at 494 (1992).  See also Harvey v. 
Brown, 6 Vet. App. 390, 393-94 (1994).  

The available medical evidence shows that the veteran was 
treated for acute and transitory back strains in service, 
which were resolved by the time of his retirement 
examination.  No medical evidence has been presented to show 
that the veteran received any follow-up treatment for back 
problems following his separation from service until 1993, 
some 13 years after his separation from service.  No medical 
opinion or other medical evidence has been submitted to show 
that the veteran's current episodic back problems are 
causally related to his active service or to the residuals of 
the excision of an osteoid osteoma from his right tibia.  
Therefore, the claim may not be considered well-grounded.  
38 U.S.C.A. § 5107(a).  Since the claim is not well-grounded, 
it must be denied.  See Edenfield v. Brown, 8 Vet. App. 384, 
390 (1995).

As the foregoing explains the need for competent medical 
evidence linking the veteran's current disability to his 
active service, or to a service-connected disability, the 
Board views its discussion above as sufficient to inform him 
of the elements necessary to complete his application for 
service connection for the claimed disability.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).


IV.  Residuals of Excision of Osteoid Osteoma

As an initial matter, the Board finds that the veteran has 
presented a well-grounded claim for an increased evaluation 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
veteran's claim of possible deterioration with respect to 
this condition since the last final decision on the merits is 
at least plausible.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  The Board is also satisfied that all relevant 
facts pertinent to this issue have been properly developed 
and that no further assistance to the veteran is required to 
comply with the duty to assist him as mandated by law.  
38 U.S.C.A. § 5107(a).

As noted above, the residuals of excision of the osteoid 
osteoma are currently evaluated as 10 percent disabling by 
analogy to Diagnostic Code 5262.  38 C.F.R. § 4.71a, and 
Diagnostic Code 5299-5262.  Diagnostic Code 5262 provides 
ratings for impairment of the tibia and fibula, based upon 
the degree disability caused by malunion or nonunion.  Where 
there is malunion with slight knee or ankle disability, a 10 
percent rating is assignable.  Where there is malunion with 
moderate knee or ankle disability, a 20 percent rating is 
assignable.  Where there is malunion with marked knee or 
ankle disability, a 30 percent rating is assignable, and 
where there is nonunion, with loose motion requiring a brace, 
the highest rating of 40 percent is assignable.  38 C.F.R. 
§ 4.71a, Code 5262.

Upon consideration of all the evidence of record, the Board 
finds that the 10 percent evaluation currently in effect for 
the residuals of excision of an osteoid osteoma from the 
right tibia is appropriate and should not be increased at 
this time.  X-ray studies of the right tibia and fibula do 
not show any deformity, misalignment, or recurrence of the 
osteoma.  While the veteran complains of occasional aching 
pain and swelling at the excision site, those episodes abate 
with rest and elevation and apparently do not require medical 
treatment.  Further, the muscle strength in the veteran's 
lower extremities is 5+, and the leg has an essentially 
normal range of motion.  The Board considered whether a 
higher disability rating might be available under some other 
Diagnostic Code, but determined that Diagnostic Code 5262 was 
the most appropriate Diagnostic Code under which to rate this 
disability.  38 C.F.R. § 4.71a.  

The evidence with regard to this matter is not so evenly 
balanced as to raise doubt as to any material issue.  
38 U.S.C.A. § 5107.  In reaching its decision on the issue on 
appeal, the Board has considered the complete history of the 
disability in question as well as current clinical 
manifestations and the effect the disability may have on the 
earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.16 
(1998).  Further, the functional effect of pain in the tibia 
was also considered.  See 38 C.F.R. §§ 4.40, and 4.45, and 
see DeLuca v. Brown, 8 Vet. App. 202, 207-208 (1995). 


ORDER

As a well-grounded claim for service connection for a back 
disorder, including as secondary to a right tibia disability, 
has not been submitted, the appeal is denied.

Entitlement to a disability rating greater than 10 percent 
for the residuals of excision of an osteoid osteoma from the 
right tibia is denied.


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

